DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Claim Rejections - 35 USC § 112(b)
Claims 16-26 and 28-29 are rejected under 35 U.S.C  112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the phrase "such as" in lines 5 and 9 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 23-24, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al. (US 20070053168 A1), hereinafter Whiting.
Regarding claim 16, 
Whiting teaches a catheter (at least figs. 71 and 74(650) or fig. 82 (680) and corresponding disclosure) comprising;
An elongated body (at least fig. 74 and 71 (658) or fig. 79 (686) and corresponding disclosure comprising a tip (figs. 74 and 82 depict the tip of the elongated body (658 and 686) respectively);
A lumen arranged within the elongated body ([0208] which discloses tissue penetration device 16 passes through an inner lumen 13 in fig. 71. Examiner notes a lumen is required in order for the penetration device 16 to pass through in fig. 79 as well) and comprising a lumen opening (at least fig. 74 (22) or fig. 82 (22) and corresponding disclosure) on the elongated body (658 and 686), the lumen opening being an opening through which a guide catheter (at least fig. 71 and fig. 79 (14) and corresponding disclosure) can exit when inserted in the lumen
wherein the elongated body comprises a straight portion (See annotated figs. 74 and 82 below)  and an at least partially curved (at least fig. 74 (667) or fig. 82 (694) and corresponding disclosure) 

Whiting further teaches an embodiment comprising one or more sensors (at least fig. 2 (17A and 17B) laterally arranged at a portion of an elongated body of a catheter (at least fig. 2 (12) and corresponding disclosure), the one or more sensors (17A and 17B) comprising or being configured as one or more ultrasound sensors ([0130] which discloses ultrasound transducers 17A and 17B),  
wherein the at least one or more sensors (17A and 17B) are arranged in a same longitudinal position as a lumen opening (at least fig. 2 (22) and corresponding disclosure) through which a guide catheter (at least fig. 2 (14) and corresponding disclosure) can exit when inserted in a lumen of the catheter (and in a different circumferential position (at least fig. 28 depicts both sensors 17A and 17B in the same longitudinal position and in a different circumferential position (e.g. against a wall opposite the opening)
It is unclear if the sensors are incorporated in the catheters of figs. 74 and 82, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of figs. 74 and 82 to include the sensors 17A and 17B of fig. 2 in order to obtain information about areas surrounding the side port such as the location of the medical device (14) relative to the atrial septum or other body structures ([0021]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results. 

Examiner notes in the modified system the sensors are arranged at the at least partially curved portion (667 or 694) since they are at the same longitudinal position as the lumen opening 22. 

    PNG
    media_image1.png
    621
    289
    media_image1.png
    Greyscale

Annotated fig. 82


    PNG
    media_image2.png
    517
    224
    media_image2.png
    Greyscale

Annotated fig. 74




Regarding claim 17,
Whiting, as modified, teaches the elements of claim 16 as previously stated. Whiting further teaches wherein the lumen opening (22) comprises or is configured as a lateral lumen opening (22) laterally arranged at the elongated body (658 or 686) proximal to the distal tip of the elongated body (at least fig. 74 or 82 respectively).

Regarding claim 18,


Regarding claim 19,
Whiting, as modified, teaches the elements of claim 16 as previously stated. Whiting, as modified, further teaches wherein the at least partially curved portion (667) comprises a straight section (see annotated fig. 74 above) and the lumen opening (22) and the at least one of the one or more sensors (17A and 17B) is arranged at the straight section of the at least partially curved portion (667). Examiner notes in the modified system the sensors are arranged at the same longitudinal location as the lumen opening and thus are arranged at the straight section.

Regarding claim 20, 
Whiting, as modified, teaches the elements of claim 16 as previously stated. Whiting, as modified, further teaches wherein the at least partially curved portion (694) comprises a rounded section (see annotated fig. 82 above) and the lumen opening (22) and the at least one of the one or more sensors (17A and 17B) is arranged at the rounded section of the at least partially curved portion (694). Examiner notes in the modified system the sensors are arranged at the same longitudinal location as the lumen opening and thus are arranged at the rounded section.

Regarding claim 21, 
Whiting, as modified, teaches the elements of claim 16 as previously stated. Whiting, as modified, teaches wherein the elongated body comprises a straight portion (See annotated fig. 74 or 82 above), and the lumen opening (22) is arranged at a position that is distanced (at least fig. 74 (665) or 


Regarding claim 23,
Whiting, as modified, teaches the elements of claim 16 as previously stated. Whiting further teaches wherein the catheter comprises at least one second lumen within the elongated body ([0124] which discloses guide catheter 14 comprises an inner lumen 192 and claim 1 which recites a tissue penetration member (i.e. 16) is configured to move within an inner lumen of the guide catheter (i.e. 14). Examiner notes the lumen of the guide catheter 14 is considered a second lumen within the elongated body)

Regarding claim 24,
Whiting, as modified, teaches the elements of claim 16 as previously stated. Whiting further teaches wherein the at least one of the one or more sensors (17A and 17B) is configured to determine the location of an anatomical region or structure ([0020] which discloses the information from the reflected ultrasound may include location of the guide catheter relative to the atrial septum or other body structures)

Regarding claim 28,
Whiting, as modified, teaches the elements of claim 16 as previously stated. Whiting further teaches wherein, when the catheter is introduced into a vessel, a portion of the catheter on which the lumen opening (22) and the at least one of the one or more sensors (17A and 17B) are arranged is deviated from a center of the vessel in a direction perpendicular to a longitudinal direction of the vessel (at least figs. 71 or 79).

Regarding claim 29,
Whiting, as modified, teaches a catheter system comprising:
The catheter of claim 16 as previously stated; and 
The medical device (14) that is configured to be introduced into the lumen of the catheter and to exit the lumen through the lumen opening (22) (at least fig 71 or fig. 79).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Whiting in view of Murphy-Chutorian et al. (US 5855577 A), hereinafter Murphy.
Regarding claim 22,  
Whiting, as modified, teaches the elements of claim 16 as previously stated. Whiting further teaches wherein the shape of the at least partially curved portion is configured to be adjusted, however, it is unclear if there is an adjusting component configured to adjust the shape.
Murphy, in a similar field of endeavor involving curved catheters teaches a catheter comprising an at least partially curved portion, wherein  the catheter comprises an adjusting component (at least fig. 1 (122) and corresponding disclosure) configured to adjust a shape of the at least partially curved portion, the adjusting component (122) comprising one or more wires (Col. 7 which discloses an integrated wire 122 which can be given a selected shape).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Whiting to include an adjust portion as taught by Murphy in order to provide the desired shape of the catheter for guiding the catheter along the desired paths within the body (Murphy Col. 7 lines 19-40).


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting in view of Grunwald et al. (US 20070016072 A1), hereinafter Grunwald.
Regarding claim 25,
Whiting, as modified, teaches the elements of claim 24 as previously stated. It would appear the anatomical region comprises a heart valve ([0128] which discloses the invention is useful for placement of mitral valve repair devices and [0004] the mitral valve may be accessed. [0180] further discloses the ultrasound transducers may be used for imaging a space and tissue in the direction of the side port to confirm the location of the guide catheter relative to a desired location (e.g. mitral valve).
Nonetheless, Grunwald, in a similar field of endeavor involving sensorized catheters, teaches a catheter (at least fig. 2 (100) and corresponding disclosure) having an ultrasound sensor (at least fig. 2 (115) and corresponding disclosure) configured to determine a location of an anatomical structure and wherein the anatomical structure comprises a heart valve ([0025] which discloses the processing the ultrasound signal to determine the presence of a signal indicating a specific structure, such as a valve of a heart, for positioning an instrument)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Whiting to include determining the location of a heart valve in order to determine the position of the guide catheter relative to the heart valve (Grunwald [0025]) for placing a mitral valve repair device. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious.

Regarding claim 26,
Whiting, as modified teaches the elements of claim 16 as previously stated. Whiting fails to explicitly teach wherein the one or more sensors is configured to detect blood flow changes in a vessel into which the catheter is inserted.
Grunwald, in a similar field of endeavor involving sensorized catheters, teaches a catheter (at least fig. 39 (110) and corresponding disclosure. [0203] which discloses the device is a catheter) having an ultrasound sensor ([0206] which discloses a sensor receives reflected ultrasound) configured to detect blood flow changes in a vessel into which the catheter (110) is inserted ([0206] which discloses the reflected ultrasound is used to determine a flow pattern within the vasculature) and to derive the location of an anatomical region or structure from the detected blood flow changes ([0217] which discloses the reflected ultrasound signal from those sensors are used to determine the position of the sensors relative to the caval-atrial junction. Examiner notes that determining a position of the sensor relative to the junction would require deriving the location of the junction (i.e. anatomical region))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Whiting to include detecting blood flow changes as taught by Grunwald in order to derive the location of anatomical structures such as the heart chamber accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to claims 16-29 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                     

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793